 



(EQUINIX LOGO) [f19756f1975601.gif]
Exhibit 10.1
MASTER SERVICE AGREEMENT



This Master Service Agreement (“Agreement”) is entered into on ___04/14/2006___,
2006 (“MSA Effective Date”) by and between Equinix Operating Co., Inc.
(“Equinix”) and the undersigned customer (“Customer”), and includes the
following exhibits:

  a.  
Exhibit A — Confidentiality Provisions;
    b.  
Exhibit B — Service Level Agreement; and
    c.  
Exhibit C — IBXLink Service Level Agreement.

Capitalized terms used herein but not otherwise defined will have the meaning
ascribed to them in Section 10.
      
1.     Services.
Subject to the terms and conditions set forth in this Agreement, Equinix will
provide the Services to Customer.
      
2.     Ordering.
        a.     Customer may request Services during the Term by (i) executing a
Sales Order, (ii) placing an Online Order or (iii) placing a Phone Order. Each
Order will be accepted by Equinix, provided such Order is placed by Customer or
any of its Authorized Persons and confirmed and effective via a written document
(which may include email) sent to Customer. Each Order will be governed by the
terms and conditions of this Agreement.
        b.     Equinix will provide Customer with an account and password to
access the Customer Care Website. Customer will use commercially reasonable
efforts to maintain the confidentiality of its account and password and for
restricting and granting access thereto. Notwithstanding anything in this
Agreement to the contrary, Customer is responsible and liable for all activities
that occur under Customer’s account (including all payments owed for any Orders
that are placed under Customer’s account in accordance with Section 2.a. above,
but excluding activities resulting from a third party criminal act or a breach
in the security of the Customer Care Website (i.e., hacking or an act of willful
misconduct by Equinix to the Customer Care Website)), regardless of whether such
activities are conducted by Customer or any other third party. Equinix does not
have any obligation to verify that anyone using Customer’s account and password
has Customer’s authorization.
      
3.     Payment Terms and Taxes.
        a.     Unless otherwise agreed between the Parties in writing, Service
Fees for the Services will begin to accrue on the Billing Commencement Date.
Equinix will invoice Customer for the Services on a monthly basis (partial
months will be billed on a pro rata basis) and Customer will pay for the
Services in accordance with this Section 3 and the Orders. Customer will pay in
full all invoices (excluding amounts for which there is a Billing Dispute) from
Equinix within thirty (30) days of Customer’s receipt of the invoice. For
purposes of this section, receipt shall be presumed to occur five (5) business
days after mailing if sent via regular mail, or two (2) business days if sent
via overnight courier. At Equinix’s option, any amounts more than fifteen
(15) days past due that are owed (excluding amounts for which there is a Billing
Dispute and subject to this Section) by Customer will accrue interest at the
lesser of
one percent (1%) per month or the highest rate permitted by applicable law.
Unless otherwise stated in the Order, all invoices will be paid in U.S. Dollars.
In the event that a Billing Dispute is resolved in Equinix’s favor, Customer
shall immediately pay Equinix the full amount that is the subject of the Billing
Dispute.
        b.     The Service Fees for Services ordered through Sales Orders will
be listed on the Sales Orders. For all other Orders, the Service Fees for
Services will be Equinix’s then-current list price for such Services, unless
otherwise agreed to by the Parties in writing or in an Order Confirmation.
Customer agrees to pay for the Services for the duration of the Term indicated
in the Order (including subsequently executed Orders) for such Service.
Notwithstanding anything in this Agreement to the contrary, for each Service,
excluding Power Services, in the event an Order auto renews upon expiration of
the initial service term specified on such Order, the rates and fees for such
Service will be subject to change, upon sixty (60) days’ prior written notice to
Customer, no more than once per year, at a rate not to exceed ten percent (10%)
per year
        c.     Notwithstanding anything to the contrary in this Agreement,
including Section 3(b), upon sixty (60) days’ prior written notice to Customer,
Equinix may change the rates and fees for the Power Services at any time after
the first year of the Service Term set forth in the Sales Order for such Power
Services, at a rate not to exceed ten percent (10%) per year, unless otherwise
agreed to in writing in a subsequent Order.
        d.     Equinix is not responsible or in any way liable for any Taxes or
third-party charges related to the business, or the ownership or operation of
the equipment, of any of the following: Customer, Customer’s Authorized Persons,
Accompanying Persons, and Associated Entities, at any IBX Center, or
attributable to, any IBX Center. In no event will Customer’s Equipment be
construed to be fixtures.
        e.     Service Fees are exclusive of any Taxes imposed on Service Fees.
Customer will be responsible for paying any Taxes imposed on Service Fees at the
same time it pays the Service Fees and as set forth in an itemized invoice from
Equinix. Customer will be responsible for timely paying in full all Taxes.
        f.     In the event that Customer’s account is past due four (4) or more
times in any twelve (12) — month period, Equinix may charge Customer a deposit
equal to one (1) month of the recurring Service Fees that are billable at the
time such deposit is charged (the “Deposit”). The Deposit shall be held by
Equinix and returned or credited to Customer, without interest, as soon as
commercially reasonable upon termination of this Agreement. In the event of an
uncured material breach of this Agreement by Customer, Equinix shall, without
limiting its remedies otherwise available, have the right to apply the Deposit
to unpaid and overdue fees for Services due from Customer, excluding amounts for
which there is a Billing Dispute, subject to Section 3(a).
        g.     Customer will be invoiced in a manner consistent with Equinix’s
then-current business practices. Notwithstanding anything to the contrary and
unless otherwise agreed to in writing between the Parties, in the event Equinix
fails to invoice Customer for amounts owed on Services performed by Equinix more
than six (6) months from the time such Service was performed, Equinix will not
invoice Customer for such amount. Furthermore, Customer will not request of
Equinix and Equinix will not be obligated to pay or issue credits to Customer
for any type of billing adjustment for any Equinix Service set forth on an
Equinix invoice more than six (6) months from the date of such Equinix invoice.
      

4.  
Access and Use of the IBX Centers, and Use of Customer’s Equipment.



 



--------------------------------------------------------------------------------



 



        a.     Subject to the terms and conditions of this Agreement, Customer
will have access to the Licensed Space twenty-four (24) hours per day, three
hundred sixty-five (365) days per year.
        b.     Unless otherwise expressly provided in an Order (and then only to
the extent otherwise expressly provided therein), Customer will be responsible
for configuring, providing, placing, installing, upgrading, adding, maintaining,
repairing, and operating Customer’s Equipment, which actions Customer may engage
in only to the extent permitted by, and subject to, the terms and conditions of
this Agreement. Customer represents, warrants and covenants that Customer has
the legal right and authority (including regulatory consents), and will continue
to have the legal right and authority throughout the Term, to operate,
configure, provide, place, install, upgrade, add, maintain and repair Customer’s
Equipment as contemplated by this Agreement. Without limiting the foregoing,
Customer will obtain, and maintain throughout the Term, such consent of
Customer’s subcontractors, third party providers, vendors, and any other parties
as may be necessary for Equinix (including any contractors or others acting at
Equinix’s request) to have the right to use and access Customer’s Equipment for
the purpose of providing Services.
        c.     At all times during the Term, Customer agrees to use commercially
reasonable efforts to comply with the Internet Business Exchange Center Policies
dated October 10, 2005 (“Policies”), and reasonable changes thereto during the
term of this Agreement, which are at all times incorporated by reference into
this Agreement. Customer acknowledges that it has received a copy of the current
Policies prior to execution of this Agreement. Any reasonable modification by
Equinix to the Policies will be effective upon notice to Customer, except
modifications to the Shipping Policies, which will be effective immediately upon
being made.
        d.     Customer will be responsible and liable for all acts or omissions
of Customer’s Authorized Persons, Accompanying Persons, and Associated Entities,
and all such acts or omissions will be attributed to Customer for all purposes
under this Agreement (to the same extent as if Customer had committed the act or
omission), including for purposes of determining responsibility, liability and
indemnification obligations. No employee, agent or contractor of Equinix shall
be considered one of Customer’s Authorized Persons, Accompanying Persons, and/or
Associated Entities.
        e.     Customer will not file a mechanic’s lien or similar lien on the
Licensed Space or IBX Centers, and Customer will be responsible for any
mechanic’s lien or similar lien filed by any Authorized Person, Accompanying
Person or Associated Entity. Without limiting the foregoing, in the event any
such lien is filed, Customer will be responsible for the immediate satisfaction,
payment or bonding of any such lien.
      
5.     Indemnification.
        a.     Equinix will indemnify, defend and hold harmless the Customer
Parties from any and all liability, damages, costs and expenses (including
reasonable attorneys’ fees and expenses) arising from a third-party claim
against Customer for (1) personal injury or damage to tangible property
resulting from the gross negligence or willful misconduct of Equinix, or
(2) bodily injury based on the condition or maintenance of portions of the
Equinix premises under the control of Equinix.
        b.     Customer will indemnify, defend and hold harmless the Equinix
Parties from any and all liability, damages, costs and expenses (including
reasonable attorneys’ fees and expenses) arising from a third-party claim
against Equinix for (i) personal injury or damage to tangible property resulting
from the gross negligence or willful misconduct of Customer; (ii) any claim by
any of Customer’s Authorized Persons, Accompanying Persons or Associated
Entities or any employee of Customer other than a claim based on the gross
negligence or willful misconduct of Equinix or a bodily injury claim based on
the condition or maintenance of portions of the Equinix premises under the
control of Equinix; (iii) any third party claim relating to, or arising out of,
Customer’s, or any of its customers’, services, equipment (including Customer’s
Equipment) or Customer’s use of the Services provided under this Agreement
(including claims relating to interruptions, suspensions, failures, defects,
delays, impairments or inadequacies in any of the aforementioned services,
including the Services from Equinix) other than a claim based on the
gross negligence or willful misconduct of Equinix or a bodily injury claim based
on the condition or maintenance of portions of the Equinix premises under the
control of Equinix; and (iv) any claim resulting from Customer’s failure to
obtain or maintain the required consents pursuant to Section 4(b).
        c.     Through counsel of its own choosing, the indemnified party has
the right to participate in (but not control the defense of) any proceeding in
which it is being indemnified under this Agreement, but in such event the
indemnified party will be solely responsible for paying the legal fees and
expenses for its own counsel. The indemnifying party will, however, continue to
be solely responsible for all other expenses relating to the action, including
the legal fees and expenses of the counsel it selects to defend the claims.
6.     Warranty, Warranty Disclaimer, Limitation of Liability, Credits.
        a.     DURING THE TERM, EQUINIX REPRESENTS AND WARRANTS THAT (I) THE
SERVICES WILL BE PROVIDED AT A PROFESSIONAL LEVEL OF QUALITY THAT IS CONSISTENT
WITH PROVIDING CO-LOCATION SERVICES AND IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH APPLICABLE LAWS AND REGULATIONS AND (II) SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO MEET THE SERVICE LEVEL COMMITMENTS AS ESPRESSLY SET FORTH
IN EXHIBIT C.
        b.     EQUINIX DOES NOT WARRANT THAT THE SERVICES PROVIDED HEREUNDER
WILL BE UNINTERRUPTED, ERROR-FREE, OR COMPLETELY SECURE. EQUINIX DOES NOT MAKE,
AND EQUINIX HEREBY DISCLAIMS, ANY AND ALL IMPLIED WARRANTIES, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND
EXHIBIT C, EQUINIX DOES NOT MAKE, AND HEREBY DISCLAIM, ALL EXPRESS WARRANTIES.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING EXHIBIT C, ALL
SERVICES PROVIDED PURSUANT TO THIS AGREEMENT ARE PROVIDED OR PERFORMED ON AN “AS
AVAILABLE” BASIS, AND CUSTOMER’S USE OF THE SERVICES IS SOLELY AT ITS OWN RISK.
        c.     NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
EXCLUDING CLAIMS FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT WILL
EQUINIX OR CUSTOMER BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL,
INDIRECT, INCIDENTAL, SPECIAL, RELIANCE, EXEMPLARY OR PUNITIVE DAMAGES,
INCLUDING LOST PROFITS, LOSS OF BUSINESS, LOSS OF REVENUES, LOSS OF DATA,
INTERRUPTION OR CORRUPTION OF DATA, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, OR ANY OTHER TYPE OF DAMAGES OTHER THAN DIRECT DAMAGES.
        d.     NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, BUT
EXCLUDING LIABILITY UNDER SECTION 5, EQUINIX’S TOTAL LIABILITY TO CUSTOMER IN
THE AGGREGATE FOR THE ENTIRE TERM (AND REGARDLESS OF WHETHER THE CLAIMS ARE
BROUGHT DURING OR AFTER THE TERM) WITH RESPECT TO ALL CLAIMS ARISING FROM OR
RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT (INCLUDING ATTORNEY’S FEES) WILL
NOT EXCEED THE AMOUNT ACTUALLY PAID BY CUSTOMER TO EQUINIX FOR THE TWELVE
(12) MONTH PERIOD IMMEDIATELY PRECEDING THE MONTH IN WHICH THE FIRST CLAIM
BROUGHT BY CUSTOMER AGAINST EQUINIX RELATING TO THIS AGREEMENT AROSE (OR, FOR
ANY CLAIMS THAT ARISE IN THE FIRST TWELVE (12) MONTHS OF THIS AGREEMENT, THE
AMOUNT EQUAL TO THE MONTHLY RECURRING CHARGE OF THE MONTH IN WHICH THE CLAIM
OCCURRED MULTIPLIED BY TWELVE (12)). AS A FURTHER LIMITATION, EQUINIX’S MAXIMUM
LIABILITY FOR ANY CLAIMS RELATING TO SERVICES OFFERED OR PROVIDED BY EQUINIX
(I) FOR A NON-RECURRING CHARGE ONLY, OR (II) AS SMART HANDS SERVICES, SHALL NOT
EXCEED THE AMOUNT OF THE SERVICE FEE FOR SUCH SERVICE PROVIDED ON THE OCCASION
GIVING RISE TO THE CLAIM. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, BUT EXCLUDING LIABILITY UNDER SECTION 5, SECTION (G) OF EXHIBIT B AND
CUSTOMER’S



Page 2 of 7



--------------------------------------------------------------------------------



 



OBLIGATION TO PAY CHARGES HEREUNDER, CUSTOMER’S TOTAL LIABILITY IN THE AGGREGATE
FOR THE ENTIRE TERM (AND THEREAFTER IF ANY CLAIMS ARE BROUGHT AFTER THE TERM)
FOR DAMAGES TO EQUINIX WITH RESPECT TO ANY AND ALL CLAIMS IN THE AGGREGATE AT
ANY AND ALL TIMES ARISING FROM OR RELATED TO THE SUBJECT MATTER OF THIS
AGREEMENT (AND INCLUDING ATTORNEY’S FEES) WILL BE LIMITED TO, AND WILL NOT
EXCEED, THE RECURRING CHARGES ATTRIBUTABLE TO THE TWELVE (12) MONTHS IMMEDIATELY
PRIOR TO THE MONTH IN WHICH THE FIRST CLAIM BROUGHT BY EQUINIX AGAINST CUSTOMER
RELATING TO THIS AGREEMENT AROSE (OR, FOR ANY CLAIMS THAT ARISE IN THE FIRST
TWELVE (12) MONTHS OF THIS AGREEMENT, THE AMOUNT EQUAL TO THE MONTHLY RECURRING
CHARGE OF THE MONTH IN WHICH THE CLAIM OCCURRED MULTIPLIED BY TWELVE (12).
        e.     THE LIMITATIONS SET FORTH IN SECTIONS 6(c)-(d) WILL APPLY TO ANY
AND ALL CLAIMS AND CAUSES OF ACTION WHATSOEVER, REGARDLESS OF WHETHER IN
CONTRACT, TORT, STRICT LIABILITY OR OTHER THEORY.
        f.     Equinix and Customer each waive the right to bring any claim
against the other Party arising or in any way relating to this Agreement more
than one (1) year after the date this Agreement expires or is earlier
terminated.
      
7.     Insurance.
        a.     Customer agrees to maintain, at its expense, for each IBX Center
during the entire time this Agreement is in effect, (i) Commercial General
Liability Insurance in an amount not less than One Million U.S. Dollars
($1,000,000), or the local currency equivalent, per occurrence for bodily
injury, death and property damage, which policy will include contractual
liability coverage related to this Agreement; (ii) Workers’ Compensation and
employer’s liability insurance in an amount not less than that prescribed by
law; and (iii) umbrella or excess liability insurance with a combined single
limit of no less than Two Million U.S. Dollars ($2,000,000) or the local
currency equivalent. Prior to any use of the Licensed Space at an IBX Center
(including, but not limited to, delivery of any of Customer’s Equipment to an
IBX Center), Customer will furnish Equinix with certificates of insurance that
evidence the minimum levels of insurance set forth herein and which names
Equinix as an additional insureds. In addition, Customer will notify Equinix of
any non-renewal, cancellation, reduction in policy limit or other material
change in Customer’s coverage at least forty-five (45) days prior to such change
in coverage. Equinix does not have any obligation to insure any property
belonging to or in the possession of Customer.
b.          Except as set forth in Section 5, Customer will not have any
responsibility for any loss or damage to equipment owned by Equinix, and Equinix
will not have any responsibility for any loss or damage to Customer’s Equipment.
      

8.  
Term of Agreement, Suspension of Service, Termination, and Removal of Customer’s
Equipment.

        a.     This Agreement will commence on the MSA Effective Date. Unless
earlier terminated in accordance with its terms, this Agreement will terminate
on the date the last Order then in effect expires or is terminated pursuant to
the terms and conditions set forth in this Agreement.
        b.     Either Party may terminate this Agreement by giving notice of
termination to the other Party if the other Party breaches any material term or
condition of this Agreement and fails to cure such breach within thirty
(30) days after receipt of notice of the same. If the breach (other than where
Customer has failed to pay Service Fees owed (excluding amounts for which there
is a Billing Dispute and subject to Section 3(a)) is not capable of being cured
within thirty (30) days, the breaching party shall be given a reasonable period
of time to cure the failure (but no more than sixty (60) days after notice of
the breach) provided that the breaching party promptly commences attempts to
cure such failure upon receipt of such notice and pursues the cure to completion
with due
diligence. Equinix may also terminate this Agreement if it exercises any of its
rights under Section 8(c) on three (3) or more occasions during any twelve
(12) month period. Notwithstanding anything in this Section 8(b) to the
contrary, except where Customer has failed to timely cure a monetary breach, if
a Party fails to timely cure a material breach as to only one (1) IBX Center,
and Customer has Licensed Space in more than one (1) IBX Center, then the
non-breaching Party may only terminate this Agreement (and the corresponding
Orders) as to the IBX Center where the material breach has not been timely
cured, and this Agreement will remain in full force and effect as to all other
IBX Centers. In no event may Equinix prevent Customer from accessing and
removing Customer’s equipment from the IBX Center at any time and for any reason
and whether or not the there is a dispute as to fees or fees are past due.
        c.     Equinix may suspend the provision of Services, including
discontinuing the supply of power, if Customer fails to pay any amounts owed
(excluding amounts for which there is a Billing Dispute and subject to
Section 3(a)) within ten (10) business days of written notice of past due
payment from Equinix. If Customer breaches any provision of this Agreement that
in Equinix’s reasonable judgment materially interferes with, or has the
potential to interfere with Equinix’s operation or maintenance of the IBX Center
or with its other customer’s use thereof, Equinix shall so inform Customer and,
if Customer does not immediately take reasonable steps to cease such
interference or potential interference, Equinix may take reasonable steps at
Customer’s expense (subject to Equinix SmartHands rates) to cease such
interference or potential interference. If Equinix suspends a Service pursuant
to this Section 8(c), unless Equinix has subsequently terminated this Agreement
as permitted under this Agreement, Equinix will resume the discontinued Service
within twenty-four (24) hours after it is reasonably satisfied Customer has
cured the breach(es) which gave rise to Equinix’s right to suspend the Service.
Equinix may charge a reinstatement fee equal to the direct out-of-pocket
expenses incurred by Equinix to discontinue the Service, and to then resume the
discontinued Service.
        d.     (I) Upon not less than ninety (90) days written notice, Equinix
may terminate this Agreement as to any affected Licensed Space or IBX Center if
any portion of the IBX Center in which the affected Licensed Space is located
becomes subject to a condemnation proceeding or is condemned, Equinix’s
possession is otherwise terminated or abated, or Equinix cannot provide Customer
with access to the affected Licensed Space as contemplated herein for a period
exceeding three (3) days; provided that such condemnation proceeding,
termination or abatement of possession or loss of access is not caused by
(1) Equinix’s negligent acts or omissions, (2) Equinix’s failure to make
payments for the space (including rent or mortgage payments), or (3) provisions
in the leases for the IBX Centers and all superior instruments to such leases
(including, without limitation, mortgages or ground leases for the IBX Centers)
which provide for Equinix’s possession of the Licensed Space or IBX Center to be
terminated or abated during the term of this Agreement (each of the preceding
three (3) items is “Equinix Caused Termination”). Customer shall have the option
to terminate this Agreement at any time in the event of notice or termination
pursuant to Section 8(d)(I) above with no further liability to Equinix upon such
termination.
        (II) If Equinix’s possession of an IBX Center is terminated due to an
Equinix Caused Termination Equinix, Equinix acknowledges that Customer shall
have the right to sue Equinix, subject to the terms of this Agreement, for all
direct damages of Customer directly resulting from the loss of the lease and
Equinix acknowledges that the costs of relocation constitute direct damages
under this Agreement. Customer shall have the option to terminate this Agreement
at any time if Equinix’s possession of an IBX Center is terminated due to an
Equinix Caused Termination and receive a refund as set forth in Section 8(j)
below.
        (III) Customer may terminate this Agreement as to a Licensed Space if
Equinix changes the Policies in a way that materially adversely affects
Customer’s use of the Services in such Licensed Space, but only if within thirty
(30) days after Customer’s receipt of notification of such change in the
Policies, Customer notifies Equinix that Customer wishes to terminate this
Agreement as to such Licensed Space on such grounds.
        e.     Upon expiration or termination of an Order (or any portion
thereof), all other rights of Customer with respect to the Licensed Space
licensed under such Order (or the affected portion thereof) (“Terminated Space”)
will terminate, and Customer will remove all of Customer’s Equipment and other
property belonging to Customer or Customer’s



Page 3 of 7



--------------------------------------------------------------------------------



 



Authorized Persons, Accompanying Persons and/or Associated Entities, but
excluding any wiring, cable or other equipment or property owned, leased or
licensed by any of the Equinix Entities, from the Terminated Space no later than
the effective date of such termination. If Customer fails to remove any such
property in accordance with this Section 8(e), the Equinix Entities will be
entitled to pursue all available legal remedies against Customer, including one
or more of the following remedies: (i) immediately removing any or all such
property and storing it at Customer’s expense at an on-site or off-site
location, (ii) shipping such property to the address set forth at the end of
this Agreement at Customer’s risk and expense; or (iii) in the event such
shipment is returned to Equinix after attempted delivery by a reputable courier
service, upon providing thirty (30) days’ prior notice to Customer, and if
Customer fails to remove such property within such thirty (30)-day period,
liquidating such property in any commercially reasonable manner and charging
Customer for all costs associated with the liquidation.
        f.     While Customer has no right to use the Services provided under an
Order after the end of the Service Term, if Customer does so, Customer will be
obligated to pay for such Services pursuant to the terms and conditions of this
Agreement and any such Order, and any such Order will continue in effect for as
long as the Services are used by Customer. Notwithstanding the foregoing, in
such event, any such Order will be terminable at will by Equinix effective
immediately upon notice to Customer. In addition, notwithstanding anything in
this Agreement to the contrary, if this Agreement would have otherwise
terminated prior to Customer’s cessation of its use of the Services, this
Agreement will continue in effect for as long as the Services are used by
Customer, but this Agreement will be terminable at will by Equinix effective
immediately upon notice to Customer.
        g.     Either Party may terminate this Agreement upon written notice to
the other Party if such other Party liquidates, ceases to do business or becomes
insolvent (which for clarification purposes, insolvent shall mean the party’s
inability to pay debts as they become due).
        h.     Neither Party will be liable to the other Party for properly
terminating this Agreement or any portion thereof in accordance with its terms,
but Customer will be liable to Equinix for any amounts owed prior to the
effective date of termination.
        i.     Notwithstanding anything in this Agreement (including in any
Order) to the contrary, under no circumstances will any Order survive the
expiration or earlier termination of this Agreement, and under no circumstances
will any Order pertaining to an IBX Center survive the termination of this
Agreement as to that IBX Center. Equinix will not have any obligation to provide
any Services after the expiration or earlier termination of this Agreement, and
Equinix will not have any obligation to provide any Services at an IBX Center
after the expiration or earlier termination of this Agreement as to such IBX
Center.
        j.     In the event Customer terminates this Agreement pursuant to
Section 8(b) or 8(d), and Customer is not in breach of this Agreement, Equinix
shall i) refund to Customer any amounts that have been paid in advance by
Customer that has not been applied as of the effective date of such termination
including any credited amounts that have not been applied as of the date of such
termination and ii) Customer shall be released from any and all further payment
obligations that would have arisen after the termination date if the Agreement
had not been terminated. The foregoing does not limit Equinix’s (or Customer’s)
ability to pursue its rights under this Agreement for Customer’s (or Equinix’s)
breach.
      
9.     Miscellaneous.
        a.     Except where otherwise expressly stated in the Agreement, (and
regardless of whether certain provisions in this Agreement expressly require
written notice, consent or approval) all notices, consents, or approvals
required by this Agreement will only be effective if in writing and sent by
(i) certified or registered air mail, postage prepaid, (ii) overnight delivery
requiring a signature upon receipt, (iii) delivery by hand, or (iv) facsimile or
electronic mail (promptly confirmed by certified or registered mail or overnight
delivery), to the parties at the respective street addresses, facsimile numbers,
or electronic mail addresses set forth at the end of this Agreement or such
other addresses or facsimile
numbers as may be designated in writing by the respective parties. Notices,
consents and approvals will be deemed effective on the date of receipt.
Notwithstanding anything to the contrary in this Agreement, notices sent by
Equinix pursuant to Sections 3(b), 3(c) and 4(c) may be sent by first class US
mail, and receipt of such notices shall be presumed to occur five (5) days after
mailing.
        b.     This Agreement will be governed in all respects by the internal
laws of the State of California without regard to its conflict of laws
provisions. The Parties irrevocably agree to the exclusive jurisdiction of the
courts of San Francisco, California. If any legal action is brought by either
Party arising from, or related to, the subject matter of this Agreement, the
prevailing Party will be entitled to an award of its reasonable attorneys’ fees
and costs.
        c.     No Party’s directors, officers or employees will have any
liability to any other Party with respect to this Agreement. Except as may be
specifically otherwise consented to in writing by an Affiliate of a Party (and
none of the other terms of this Agreement shall be deemed to constitute such
consent), no Party’s Affiliates will have any liability to any other Party with
respect to this Agreement, including with respect to any Orders.
        d.     Any Order may be amended by a change order that expressly
provides it amends such Order, but only if such change order is executed by
Equinix and Customer, or is prepared by Equinix and agreed to be Equinix and
Customer, and Equinix’s and Customer’s agreement to such amendment to the Order
is reflected in the manner required by the change order. Any Order amended by a
change order shall thereafter, as amended, continue to be governed by the terms
and conditions of this Agreement. This Agreement, the exhibits, the Policies
then in effect, and all Orders executed at any time during the Term, all of
which are incorporated herein by reference into this Agreement, constitute the
complete and entire agreement between the Parties with respect to the subject
matter hereof, and supersede and replace any and all prior or contemporaneous
discussions, negotiations, proposals, understandings and agreements, written and
oral, regarding such subject matter, as well as any industry custom. This
Agreement will be effective only when signed by each Party. This Agreement may
be executed in two or more counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
Subject to the next sentence below, this Agreement may be amended only in
writing by an instrument signed by each Party. For purposes of clarification,
the prior sentence is not intended to modify or limit Equinix’s and Customer’s
rights to (i) agree to Online Orders or Phone Orders pursuant to the terms of
Section 9(f) below, (ii) amend Orders in accordance with the terms of a change
order prepared by Equinix even where such change order does not require a
writing executed by both parties to effect an amendment of such Orders, or
(iii) enter into a Sales Order executed only by Customer and Equinix.
        e.     No waiver of any breach of any provision of this Agreement will
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provisions hereof, and no waiver will be effective unless made in
writing and signed by an authorized representative of the waiving Party.
        f.     If Customer and Equinix execute multiple Orders, each additional
Order will supplement rather than replace the prior Orders, unless otherwise
stated by the Parties in writing. Notwithstanding anything in this Agreement to
the contrary, (i) neither Party has any obligation to execute, or to amend, any
Order with the other Party except that Equinix shall not unreasonably refuse to
execute an Order reasonably placed by Customer which is in compliance with and
does not request any changes to the terms of this Agreement and which can be
safely implemented without a threat to Equinix’s or its customers’ operations
(e.g. no overload of circuits) so long as Customer is not currently in default
hereunder and sufficient space and capacity are available to enable Equinix to
fulfill such Order, (ii) no Sales Order will be effective unless executed by
both Parties, (iii) no Online Order or Phone Order will be effective unless made
by Customer and agreed to by Equinix, which agreement by Equinix will be
reflected either by Equinix’s written confirmation of such Online Order or Phone
Order or by Equinix’s commencement of the provision of the Services ordered
under the Online Order or Phone Order, and (iv) no amendment to an Order will be
effective unless the change order that is amending such Order is prepared by
Equinix, and expressly provides that it amends such Order.



Page 4 of 7



--------------------------------------------------------------------------------



 



        g.     Each Party acknowledges and agrees that it has reviewed, and has
had an opportunity to have reviewed, this Agreement (including the exhibits and
the Policies), and it is the parties’ intent that this Agreement will not be
construed against any Party. The section headings and captions throughout this
Agreement are for convenience and reference only, and will not be used to
construe this Agreement.
        h.     If any provision of this Agreement, as applied to any Party or to
any circumstance, is adjudged by a court to be invalid, illegal or
unenforceable, the same will not affect the validity, legality, or
enforceability of the portion of the provision, if any, that is not invalid,
illegal or unenforceable, the application of such provision in any other
circumstances, or the validity, legality, or enforceability of any other
provision of this Agreement. All terms and conditions of this Agreement will be
deemed enforceable to the fullest extent permissible under applicable law, and,
when necessary, the court in any action between the Parties is requested to
reform any and all terms or conditions to give them as much effect as possible.
        i.     Sections 5, 6, 7, 8, 9(b), (c), (e), (g), (i), (j), (n),
Exhibit A, and Section (g) of Exhibit B will survive the termination of this
Agreement. In addition, all provisions of this Agreement that can only be given
proper effect if they survive the termination of this Agreement will survive the
termination of this Agreement, including payment of any Service Fees rightly
owed by Customer. Each Party recognizes and agrees that the warranty disclaimers
and liability and remedy limitations in this Agreement are material bargained
for bases of this Agreement and that they have been taken into account and
reflected in determining the consideration to be given by each Party under this
Agreement and in the decision by each Party to enter into this Agreement. The
parties agree that the warranty disclaimers and liability and remedy limitations
in this Agreement will survive and apply even if found to have failed of their
essential purpose.
        j.     Except where otherwise expressly stated herein, and subject to
the limitations set forth in Section 6, the rights and remedies provided for
herein are cumulative and not exclusive of any rights or remedies that a Party
would otherwise have.
        k.     Equinix on the one hand, and Customer on the other hand, are
independent contractors and this Agreement will not establish any relationship
of partnership, joint venture, employment, franchise or agency between Equinix
and Customer. Neither Equinix nor Customer will have the power to bind the other
or incur obligations on the other’s behalf without the other’s prior written
consent. Neither Customer nor Equinix grants the other the right to use its
trademarks, service marks, trade names, logos, copyrights, or other intellectual
property rights or other designations in any promotion, publication, or press
release without the prior written consent of the other Party in each case.
        l.     This Agreement, and the rights of Customer hereunder, are,
without any further action by any Party, subject and subordinate to the leases
for the IBX Centers and all superior instruments to such leases (including,
without limitation, mortgages or ground leases for the IBX Centers).
Notwithstanding the foregoing, Equinix represents and warrants that the terms of
this Agreement do not and shall not during the Term contravene the underlying
leases for the IBX Centers or any superior instruments to such leases. This
Agreement is a services agreement and is not intended to and will not constitute
a lease of any real or personal property. Customer acknowledges and agrees that
(i) it has been granted only a license (“License”) to use the Licensed Space in
accordance with this Agreement; (ii) Customer has not been granted any real
property interest under this Agreement; and (iii) Customer has no rights as a
tenant or otherwise under any real property or landlord/tenant laws,
regulations, or ordinances. Equinix hereby reserves, with respect to the IBX
Centers, all rights not specifically granted to Customer in this Agreement,
including, without limitation, the right (i) of access to and use of the IBX
Centers for its own use or the use of others; (ii) to grant additional licenses
to other persons or co-location customers for the use of portions of the IBX
Centers; and (iii) to exercise or grant other rights not inconsistent with the
rights granted in this Agreement.
        m.     Equinix may permit any other Equinix Affiliate, or any
independent contractor or other third party to perform any of Equinix’s
obligations hereunder. Equinix may assign, delegate or transfer its rights and
obligations under this Agreement to an Equinix Affiliate, or, to a party
acquiring all or substantially all of Equinix’s business or assets, including
through merger, and in the event of any such assignment, transfer or delegation,
and the assumption by the transferee of Equinix obligations hereunder, Equinix
will be released from any further liability or obligation under this Agreement.
In the event that Equinix assigns or intends to so assign, delegate or transfer
its rights and/or obligations in this Agreement, Equinix shall provide Customer
with written notice of such intent, and unless Customer provides Equinix with
written notice of its desire to terminate this Agreement no later than thirty
(30) days of Customer’s receipt of Equinix’s notice, Customer will be deemed to
have agreed to such intended assignment, delegation or transfer once it is
effected. Customer may assign this Agreement without Equinix’s prior consent (in
which event Customer must provide Equinix with prior notice of the assignment)
only where the party to whom this Agreement is assigned by Customer is either an
Affiliate of Customer, or is acquiring all or substantially all of Customer’s
business or assets, including through merger. This Agreement will be binding
upon and inure to the benefit of all successors and permitted assigns of the
Equinix Entities and Customer, who will be bound by all of the obligations of
their predecessors or assignors. Except as set forth in this Section 9(m) with
respect to an assignment of the entire Agreement under the conditions specified
above only, Customer will not assign, delegate or transfer all or any part of
the Licensed Space. Customer’s provision of software hosting services and data
hosting necessary to allow Customer’s customers to access and use Customer’s
commercial software without entering the IBX Center (excluding a site visit by
an Accompanying Person) and without Customer’s customer or end users property
being located in the IBX Center shall not be considered a sublicense of Licensed
Space for purposes of this Agreement.
        n.     Excluding Customer’s obligations to pay amounts owed under this
Agreement, including Service Fees, neither Party will be responsible or in any
way liable to the other Party and neither Party will have any termination of
other rights, arising out of or relating to any failure by the other Party to
perform or any hindrance in the performance of its obligations under this
Agreement if such failure or hindrance is directly caused by events or
circumstances beyond such nonperforming Party’s control, provided that the
Parties agree that events related to power outages due to events that are
historically or technologically foreseeable or predictable and that were not
avoidable by implementation of a fall-over back power source, security breaches
at an IBX Center, HVAC failures within the IBX Center, Licensed Space access, or
any other matter within the control, direction, or management of Equinix, its
affiliates, employees, agents, representatives, and service providers shall not
be considered beyond Equinix’s reasonable control or including acts of God, any
law, third-party labor strikes, riot, war, terrorist acts, fire in the Licensed
Space or IBX Center (provided that Equinix has implemented commercially
reasonable and industry standard fire suppression measures), earthquake
(provided that the Licensed Space or IBX Center is compliant with its
then-current code regarding retro-fitting and seismic standards), (each a “Force
Majeure Event”). Notwithstanding the foregoing, if Equinix is unable to provide
the Services contemplated herein for more than three (3) consecutive days as a
result of a Force Majeure Event, Customer shall have the right to terminate this
Agreement immediately with written notice, provided Equinix receives such notice
of termination no later than thirty (30) days after the date Customer’s right to
termination arises pursuant to this Section (9)n, and in such event, Customer
will be liable only for those Service Fees for Services actually rendered up to
the effective termination date, and not for any early termination, early
cancellation or other charges. .In the event a Force Majeure Event prevents
Equinix from providing any Service, Customer’s obligation to pay the Service
Fees for such Service affected by the Force Majeure Event shall abate during the
time period the Force Majeure event excuses Equinix’s performance hereunder.
Notwithstanding the foregoing, if Customer is unable to pay amounts owed under
this Agreement due to a Force Majeure event, Equinix shall not be required to
provide Services until Customer remits payment.
        o.     All Orders are at all times subject to all of the terms and
conditions of this Agreement. In the event of a conflict between the body of
this Agreement and an Order, the body of this Agreement will control, unless the
body of this Agreement or the Order states that the conflicting term in the
Order controls. In the event of a conflict or inconsistency in the body of this
Agreement and any Order and/or the Policies, the order of precedence subject to
the previous sentence is as follows: this Agreement (exclusive of the Orders and
Policies), Order and Policies.



Page 5 of 7



--------------------------------------------------------------------------------



 



        p.     Unless otherwise expressly agreed to by the Parties in writing,
Equinix will retain title to all parts and materials used or provided by Equinix
or third parties acting on Equinix’s behalf in the performance and/or furnishing
of the Services.
        q.     The Parties agree that, with the exception of the applicable
landlords of any of the Equinix Entities, there will be no third party
beneficiaries to this Agreement, including, but not limited to, any end user,
customer or the insurance providers for either Party.
        r.     The parties specifically exclude application of the United
Nations Convention on Contracts for the International Sale of Goods to this
Agreement.
10.          Definitions.
Accompanying Person: Each person (other than an employee of Equinix) who is
accompanied by an Authorized Person while at an IBX Center.
Affiliate: As to a party, means any entity controlling, controlled by, or under
common control with such party, where the term “control” and its correlative
meanings, “controlling,” “controlled by,” and “under common control with,” means
the legal, beneficial or equitable ownership, directly or indirectly, of more
than fifty percent (50%) of the aggregate of all voting equity interests in an
entity. Without limiting the foregoing, but in addition thereto, any Affiliate
of, or subsidiary of, Equinix, Inc. shall be deemed to be an Affiliate of
Equinix.
Associated Entity: Each individual, company, partnership or other entity of any
type which employs, contracts with, or is otherwise associated or affiliated
with any of Customer’s Authorized Persons or Accompanying Persons.
Authorized Person: Each person who is then included on the most recent list of
Authorized Persons given to Equinix by Customer in accordance with the Policies.
Billing Commencement Date: For each Service, unless otherwise agreed to by the
parties in writing, (i) for a Service ordered in a Sales Order, the date
designated in the Sales Order as the date charges will begin to accrue, and
(ii) for a Service ordered in an Online Order or Phone Order, the date Equinix
begins providing the Service to Customer, unless otherwise agreed to by the
parties in the Order.
Billing Dispute: A reasonable dispute by Customer regarding an amount charged by
Equinix and explained to Equinix in writing (which may include e-mail) no later
than the stated due date of such amount. In the event of a Billing Dispute, the
parties shall work diligently and in good faith to resolve such Billing Dispute.
Cross-Connect: A physical or wireless interconnection within an IBX Center that
(i) exits Customer’s cage or (ii) connects Customer to another Equinix customer.
Customer Care Website: The customer care website accessible via the Internet at
a location designated by Equinix, which it has the right to change from time to
time.
Customer Cross-Connect: A physical interconnection, including cable,
connections, and other wiring, that (i) does not exit Customer’s cage, (ii) does
not connect Customer to another Equinix customer, and (iii) interconnects
(a) Equipment belonging to the Customer or (b) POD Equipment that is provided by
an Equinix Entity and that is in Customer’s cage with Customer’s Equipment.
Customer’s Equipment: All network and/or computer equipment (including wiring
and Customer Cross-Connects between such equipment and Customer’s POD Equipment)
that is located in the Licensed Space, regardless of whether such equipment is
owned, leased, licensed or otherwise obtained for use by Customer, Customer’s
Authorized Persons, Accompanying Persons, or Associated Entities (but this does
not include Cross-Connects or POD Equipment that is provided by an Equinix
Entity and that is located in Customer’s Licensed Space).
Customer Parties: Customer and the Affiliates, owners, officers, directors,
employees, contractors and agents of Customer or of the Affiliates of Customer.
Equinix Parties: Equinix and the Affiliates, owners, officers, directors,
employees, and agents of Equinix or of the Affiliates of Equinix.
IBX Centers: The Internet Business Exchange Centers in which Customer licenses
Licensed Space or receives Services from Equinix pursuant to an Order.
Licensed Space: The areas licensed by Customer under this Agreement and the
Orders and as identified in the Orders as to the amount of space. For each
Licensed Space, Equinix will determine at all times during the Term the exact
location in the IBX Centers where the Licensed Space will be located, and
Equinix will notify Customer accordingly.
Online Order: An Order for Services placed by Customer via the Customer Care
Website and accepted by Equinix pursuant to Equinix’s then current ordering
procedures (as well as any amendment to such Order reflected in a change order
agreed to by the Parties in accordance with the terms of the applicable change
order, the Order and this Agreement).
Online/Phone Order Term: For each Service ordered by an Online Order or Phone
Order, the period commencing on the Billing Commencement Date for such Service
and ending (i) when the License (as defined in Section 9(l)) for the Licensed
Space into which such Service is provided expires or terminates pursuant to this
Agreement or (ii) one (1) year after the Billing Commencement Date if such
Service is not provided in a Licensed Space.
Order: Any Sales Order, Online Order or Phone Orders between Customer and
Equinix. A change order that amends an Order is not itself considered to be an
Order under this Agreement, but is instead considered to be an amendment of an
existing Order under this Agreement.
Order Confirmation: A document that confirms, among other things, the Services,
the quantity of such Services and the prices of such Services ordered in an
Online Order or Phone Order and which is issued by Equinix.
Party: Customer and Equinix.
Phone Orders: An Order for Services placed by Customer via telephone and
accepted by Equinix pursuant to Equinix’s then current ordering procedures (as
well as any amendment to such Order reflected in a change order agreed to by the
Parties in accordance with the terms of the applicable change order, the Order
and this Agreement).
POD Equipment: The (i) patch panels, DSX panels for category 5 twisted pair,
co-axial, single and multi-mode fiber, or (ii) other appropriate (as reasonably
determined by Equinix) point of demarcation equipment.
Power Services: Power circuits ordered by Customer. For the avoidance of doubt,
Power Services do not include power provided by Equinix as part of a bundled
service.
Sales Orders: All written sales orders executed by Customer and Equinix that
provide that such sales orders are governed by, and incorporated by reference
into, this Agreement (as well as any amendment to such Order reflected in a
change order agreed to by the Parties in accordance with the terms of the
applicable change order, the Order and this Agreement).
Services: All services, goods and other offerings of any kind set forth in an
Order to be provided by Equinix to Customer pursuant to this Agreement.
Service Fees: Charges and fees for Services charged to Customer by Equinix
pursuant to this Agreement.
Service Term: Each Service in an Order will have a Service Term, which for each
Service will be the length of time from the agreed to effective date for the
Service Term until the last day Equinix is required to provide such Service
pursuant to the terms and conditions set forth in this Agreement or as otherwise
agreed to by the parties in the applicable Order.
SmartHands Services: Additional services designed to provide Customer with
on-site technical assistance with remote management installation and
trouble-shooting of Customer’s Equipment located in an IBX Center, as described
more fully in the Policies.
Shipping Policies: The portion of the Policies entitled Shipping Policies.



Page 6 of 7



--------------------------------------------------------------------------------



 



Taxes: Sales, use, transfer, privilege, excise, VAT, GST, consumption tax, and
other similar taxes and duties, whether foreign, national, state or local,
however designated, now in force or enacted in the future, which are levied or
imposed by reason of the performance by Equinix or Customer under this Agreement
or by Customer with respect to its operations and use of the Services, but
excluding taxes on Equinix’s net income.
Term: The term of this Agreement as determined in accordance with Section 8(a)
of this Agreement.
      



Page 7 of 7



--------------------------------------------------------------------------------



 



This Master Service Agreement has been entered into between the Parties as of
the MSA Effective Date.



Customer to complete:
The person signing below hereby warrants and represents that he or she has full
authority to execute this Agreement for the Party on whose behalf he or she is
signing.
Customer Name: Taleo Corporation
(Complete Legal Name)
Authorized Signature: /s/ Josh Faddis
Printed Name: Josh Faddis
Title: Vice President and Corporate Counsel
Street address for notices:

575 Market Street, 8th Floor

San Francisco, CA 94105
Phone: 415-538-9068


Facsimile number: 866-507-5966
Electronic mail address: jfaddis@taleo.com
Equinix to complete:
The person signing below hereby warrants and represents that he or she has full
authority to execute this Agreement for the Parties on whose behalf he or she is
signing.
Authorized Signature: /s/ Monica Andrews
Printed Name: Monica Andrews
Title:
Street addresses for notices:
301 Velocity Way, 5th Floor
Foster City, California 94404, USA
Phone: +1 650-513-7000
Facsimile number: +1 650-618-1857
Electronic mail address: contracts@Equinix.com



 